Title: To George Washington from Rochambeau, 12 May 1787
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



My dear General
Paris may the 12th 1787.

it is dreadful to live So far that we do from one another. I receive but in this moment the letter wherewith you have honoured me on the 31th July ultimate, that you put abord of an English Ship, which after he had made its trade has, at last Send it to havre this last days. But whatever was the cause of the tardy news I receive from you, I am always charmed to See that my Dear General and my good friend is enjoying of his glorious and Philosophical retreat, where he has known fixed his glory and his happiness.
We are here in a terrible crisis of finances which has occasionned an assembly of chief men that last yet. you heard Speak of the ministry of M. Neker and of the flourishing Stat where he had left our finances. A devil of fool, named Calonne Minister of finances Since four years, has believed to be bound to take contrary Sense of his predecessor, and has made Succeed to an œconomical administration, a prodigality and a devastation which has no example, being at the end of last year without

means, he has imagined an assembly of chief men in which discovering, in his quality of quack, a part of the wound, he did propose all the remedies of an Empiric. The assembly of chief men at last has unmasked him to our Virtuous King that he had the Skill to deceive as well as a part of his council. he has been latily dismissed, and his office is given to the archbishop de toulouse, the knowledge, probity, arder and talents of which give the greatest hopes to the nation. you know enough my caracter to think that it would not sympathize with that of M. de Calonne, and consequently he did not put me in that assembly, that I have been very glad of. he had also forgot the marquis de La fayette. I should have desired he had taken the Same course, but his ardour did not permitt him to be quiet. We are Still in the midle of this crisis which tends to its End. but to comfort us of this misfortune, I will tell you a word of the late King of prussia, which Said to the count D’Esterno our minister, “I have been brougt up in the midle of the unhappiness of france, my cradle was Surrounded with refugees protestants that about the End of the Reign of Louis XIV, and at the beguining of the Regency of the Duc D’orleans told me that the france was at the agony and could not exist three years. I known in the course of my Reign, that the france has Such a temper, that there is no bad minister, nor bad generals which be able to Kill it, and that constitution has made rise it again of all its crisis with Strength and Vigour. it want no other remedy but time and Keep a Strict course of diet.” it is to the archbishop de toulouse to make use of this two means under a King born virtuous and without passions.
I have been very Sory, my dear général, of the general Green’s death. I know him by reputation and correspondance, and I loved very much all his relations. my consolation, my dear general, is that with Sobriety and philosophy you live under a pur skie and in good air, and that mout vernon will conserve a longtime to the america its heros and my friend.
My respects to Mad. Washington, to all your family and to all my ancients camarades and friends. I am with a respectful attachment my Dear general Your most obedient and Very humble Servant,

Le comte de Rochambeau

